ORDER
LATCHUM, District Judge.
Having carefully considered plaintiff Cedars-Sinai Medical Center’s motion (Docket Item [“D.I.”] 171), and memorandum in support of its motion (D.I. 172), defendants Rorer Group’s, Revlon’s, and Armour Pharmaceutical’s brief in opposition to the plaintiff’s motion (D.I. 174), plaintiff’s reply brief (D.I. 175), and the oral arguments of counsel, it is
ORDERED that plaintiff’s motion to modify the protective order (D.I. 171) is hereby denied for the following reasons:
1. The protective order mandates that the parties return all confidential materials, obtained through discovery, within 60 days after the termination of the action. (See D.I. 49 at 1110.) Plaintiff requests that the Court modify this provision by directing the defendants’ counsel to retain all of the documents the plaintiff returns to the defendants. The plaintiff wants the documents retained indefinitely and in a “central location,” so that the plaintiff could reach the documents in the event they are needed in some future case. (See D.I. 172 at 2-3.) The plaintiff’s request is unreasonable. The parties drafted the language of the protective order and submitted it to the Court as a stipulation. Thus the parties, and not the court, decided that the documents must be returned within 60 days. Having agreed to this method of returning the documents, the plaintiff may not choose another method at this late date, especially since this case has already been dismissed and is no longer before this Court.
2. The plaintiff failed to convince this Court of its need for the documents. There was no showing that the documents are, or will become, relevant to any other proceeding. Further, even if the documents do become relevant in a future case, the plaintiff could obtain all of the information to which it is entitled through the discovery processes of the court handling that case. Plaintiff insists that it may not be able to obtain these documents through discovery in some future case because the defendant may lose or destroy the documents. Plaintiff offers no facts in support of this conclusion. Moreover, all litigants face the possibility that discoverable documents may be lost or destroyed before they can be obtained. Plaintiff is in no worse of a position.
3. Finally, this Court need not grant discovery requests for documents that have no bearing on any case presently before it simply because the document may one day prove to be relevant in another action, possibly in another court. See Pierce v. Submarine Signal Co., 25 F.Supp. 862, 863 (D.Mass.1939) (“There is no necessity for entertaining the interrogatories in this court as an aid to an action which may or may not be brought in the Court of Claims.”). If and when the doc*634uments become relevant to a future case, the court deciding that case should determine whether the plaintiff is entitled to them. -i